ORDER
The Office of Disciplinary Counsel petitions this Court to place respondent on interim suspension pursuant to Rule 17(b) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR).
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow accounts), operating account(s), and any other law office accounts) respondent may maintain.
Within five (5) days of the date of this order respondent shall provide a sworn statement advising the Court whether *594he has been retained by any clients and/or has obtained any client funds since his reinstatement on June 1, 2012.
/s/Jean H. Toal, C.J.
FOR THE COURT